231 F.3d 520 (9th Cir. 2000)
LATRELL F. SPREWELL, Plaintiff-Appellant,v.GOLDEN STATE WARRIORS; NATIONAL BASKETBALL ASSOCIATION, Defendants-Appellees.LATRELL F. SPREWELL, Plaintiff,andROBERT THOMPSON, JR.; GORDON J. ROSE; STEPHEN G. WEIZENECKER; THOMPSON & ASSOCIATES; ROBERT A. GIST; PAUL F. UTRECHT; GIST, KENNEDY & ASSOCIATES, Appellants,v.GOLDEN STATE WARRIORS; NATIONAL BASKETBALL ASSOCIATION, Defendants-Appellees.
No. 99-15602 No. 99-17186
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted October 4, 2000Filed November 7, 2000

1
NOTE:  THE COURT HAS WITHDRAWN THIS OPINION.  SEE OPINION AT 266 F.3d 979